183 Ga. App. 376 (1987)
359 S.E.2d 14
CHAPMAN
v.
THE STATE.
74317.
Court of Appeals of Georgia.
Decided June 18, 1987.
Tony Chapman, pro se.
Dennis C. Sanders, District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant appeals his conviction of forgery in the first degree.
Held:
Defendant was represented at trial by appointed counsel. Following the imposition of sentence defendant, pro se, filed a timely notice of appeal, an affidavit of poverty, and motion to proceed in forma *377 pauperis. When defendant did not file his enumerations of error and brief, this court issued an order directing defendant to file these documents. See Rule 27 (a) and Rule 14 of the Court of Appeals of the State of Georgia. Defendant responded with his motion to dismiss his appeal without prejudice, because he has no attorney, does not know anything about the law and could not represent himself in this appeal.
An indigent defendant is entitled to have counsel appointed to represent him on the first level of appellate review. Douglas v. California, 372 U.S. 353 (83 SC 814, 9 LE2d 811); Ross v. Moffitt, 417 U.S. 600 (94 SC 2437, 41 LE2d 341). The record in the case sub judice does not reflect a finding of the trial court that defendant's indigent status has changed since trial or "that the defendant has validly chosen to proceed pro se and that this choice was made after the defendant was made aware of his right to counsel and the dangers of proceeding without counsel." Cochran v. State, 253 Ga. 10, 11 (315 SE2d 653). Under these circumstances we must grant defendant's motion to dismiss this appeal without prejudice. The case is remanded to the trial court for appointment of appellate counsel or instructions to defendant consistent with Clarke v. Zant, 247 Ga. 194 (275 SE2d 49). Upon completion of this procedure, defendant's motion for an out of time appeal must be allowed. Cochran v. State, 253 Ga. 10, 11, supra.
Appeal dismissed and case remanded. Sognier and Beasley, JJ., concur.